          Case 2:20-cv-00333-RFB-NJK Document 16 Filed 12/07/20 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     MARISA MAE SCHOMBURG,
 7                                                        Case No.: 2:20-cv-00333-RFB-NJK
            Plaintiff,
 8                                                                      ORDER
     v.
 9
     MARCUS APODACA, et al.,
10
            Defendants.
11
12         On November 30, 2020, the Court issued an order denying the parties’ joint proposed
13 discovery plan. Docket No. 15. The Court ordered the parties to file a renewed joint proposed
14 discovery plan that complies in full with the Court’s Local Rules no later than December 4, 2020.
15 Id. To date, the parties have failed to comply with the Court’s clear order. See Docket.
16         Accordingly, the parties are hereby ORDERED to file a renewed joint discovery plan that
17 complies in full with the Court’s Local Rules no later than December 9, 2020. Failure to comply
18 with the Court’s order may result in sanctions.
19         IT IS SO ORDERED.
20         Dated: December 7, 2020.
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                     1
